NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50176

              Plaintiff - Appellee,              D.C. No. 3:15-cr-00236-LAB

    v.
                                                 MEMORANDUM*
 VALENTINO CORONA-TAMIRIZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Valentino Corona-Tamiriz appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Corona-Tamiriz contends that the district court procedurally erred by relying

on the erroneous fact that he previously received a fast-track departure under

U.S.S.G. § 5K3.1. We review for plain error, see United States v. Christensen,

732 F.3d 1094, 1100 (9th Cir. 2013), and find none. Corona-Tamiriz has not

shown that the district court relied on any clearly erroneous fact in determining the

sentence. See id. at 1103. Rather, the record reflects that the district court

correctly observed that Corona-Tamiriz previously pleaded guilty to misdemeanor

unlawful reentry, in violation of 8 U.S.C. § 1325, in exchange for the

government’s dismissal of a felony unlawful reentry charge. Moreover, contrary

to Corona-Tamiriz’s contention, the within-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Corona-Tamiriz’s criminal and immigration history.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      Corona-Tamiriz’s motion to strike is granted. The Clerk shall strike the

excerpts of record submitted on December 29, 2015.

      AFFIRMED.




                                          2                                      15-50176